This is an appeal from an order of the district court fixing bail of applicants at the sum of $15,000 for each, following their indictment for the offense of robbery with firearms, or being an accomplice to the offense of robbery with firearms.
The facts in the record show that those in charge of a bank at Seagraves, Texas, were held up by one Edwards, who had in his hand a pistol, and by its exhibition compelled the employees of the bank to deliver to him quite a sum of money. No one was injured or hurt. Edwards was the only person who entered the bank and took any active part in the alleged robbery. The theory of the state is that Edwards and these two applicants, with others, had theretofore planned the robbery, and that these applicants are accomplices. Slaughter, one of the applicants herein, made a written confession admitting his guilt as an accomplice, and asserting that of The other applicant, Herring. The state undertakes to corroborate Slaughter by circumstances which might be taken as corroborating his confession. Plainly the confession of Slaughter would not be admissible upon the trial of Herring if a severance should be had and the parties be tried separately.
The testimony shows said parties to have made reasonable effort to make the bail fixed by the trial court herein without success, and that, in the opinion of the witnesses introduced, the parties would not be able to make bail in the amount fixed. There is nothing in the record supporting the conclusion that applicants, if tried and convicted, would be given the death penalty, and in the opinion of the trial court the cases called for the granting of bail. In our judgment the amount of bail fixed was too much.
The judgment fixing bail at $15,000 for each applicant will be reversed, and bail fixed at the sum of $7,500 for each, upon the making of which, with good and sufficient sureties, the applicants will be released.
Bail reduced to $7,500 for each. *Page 59